20-642
     Oakley v. Dolan et al.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

 1   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
 2   CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS
 3   PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
 4   PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
 5   SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
 6   CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
 7   THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
 8   ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
 9   COUNSEL.

10          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
11   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 16th
12   day of November, two thousand twenty.
13
14   PRESENT:
15               JON O. NEWMAN,
16               GUIDO CALABRESI,
17               SUSAN L. CARNEY,
18                            Circuit Judges.
19   _________________________________________
20
21   CHARLES OAKLEY,
22
23                    Plaintiff-Appellant,
24
25                             v.                                              No. 20-642
26
27   JAMES DOLAN, IN HIS INDIVIDUAL CAPACITY, IN HIS PROFESSIONAL
28   CAPACITY, MSG NETWORKS, INC., MADISON SQUARE GARDEN
29   COMPANY, AND MSG SPORTS & ENTERTAINMENT, LLC,
30
31               Defendants-Appellees.
32   _________________________________________
33
34   FOR APPELLANT:                                      DOUGLAS H. WIGDOR, Wigdor Law (Renan
35                                                       F. Varghese, on the brief), New York, NY.
36
37                                                       NELSON A. BOXER, Petrillo Klein & Boxer
38                                                       LLP, New York, NY.
 1
 2   FOR APPELLEE:                                               RANDY M. MASTRO (Akiva Shapiro, Declan T.
 3                                                               Conroy, Grace E. Hart, on the brief), Gibson,
 4                                                               Dunn & Crutcher LLP, New York, NY.
 5
 6           Appeal from a judgment of the United States District Court for the Southern District of
 7   New York (Sullivan, J.). 1
 8           UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 9   ADJUDGED, AND DECREED that the judgment entered on February 20, 2020, is
10   AFFIRMED in part, REVERSED in part, and the case REMANDED, consistent with this
11   Order and an accompanying Opinion filed on the same date. This Order addresses only that portion
12   of the judgment that the panel affirms.
13           Charles Oakley appeals from the District Court’s dismissal of his claims arising from his
14   ejection from Madison Square Garden (the “Garden” or “MSG”) on February 8, 2017, shortly after
15   he arrived to attend a New York Knicks basketball game as an audience member. Oakley brings
16   New York law claims of assault and battery, defamation, and false imprisonment, as well as a claim
17   for unlawful denial of public accommodation under the Americans with Disabilities Act (“ADA”)
18   and New York State Human Rights Law (“NYSHRL”). 2 We assume the parties’ familiarity with the
19   underlying allegations, procedural history, and arguments on appeal, to which we refer only as
20   necessary to explain our decision to affirm the dismissal of all claims except those for assault and
21   battery, which we address in the accompanying Opinion. 3
22           We review de novo a district court’s grant of a motion to dismiss under Federal Rule of Civil
23   Procedure 12(b)(6). In doing so, we must assume the truth of all allegations and draw all reasonable




      1Judge Richard J. Sullivan, United States Circuit Judge, sitting by designation. Judge Sullivan was a District
     Judge when Oakley’s complaint was filed. Judge Sullivan retained the case when he became a Circuit Judge in
     October 2018. All references to the District Court in this Order are to Judge Sullivan’s rulings filed in the
     District Court.
      2 Oakley also brought a New York law claim for abuse of process that was dismissed by the District Court.

     He does not challenge that dismissal on appeal.
      3Oakley appeals the District Court’s denial of leave to further amend his pleading under Federal Rule of
     Civil Procedure 15. Because we affirm the dismissal of most claims in this Order, and we hold that the assault
     and battery claims are adequate as pleaded, we affirm the denial of leave to amend.


                                                            2
 1   inferences from those allegations in the plaintiff’s favor. See Biro v. Conde Nast, 807 F.3d 541, 544 (2d
 2   Cir. 2015). 4
 3           The operative amended complaint alleges that, on February 8, 2017, Oakley, a former
 4   Knicks player, attended a Knicks game at the Garden. Oakley and Defendant James Dolan—the
 5   Executive Chairman of Defendants MSG Networks, Inc., The Madison Square Garden Company,
 6   and MSG Sports & Entertainment, LLC (collectively, the “MSG Defendants”)—have long had a
 7   relationship characterized by “animosity.” Am. Compl. ¶ 26. Within minutes of Oakley taking his
 8   ticketed seat a few rows behind Dolan, MSG security guards approached Oakley and demanded that
 9   he leave, asking “why [Oakley was] sitting so close to Mr. Dolan.” Am. Compl. ¶ 35. Oakley did not
10   immediately comply and questioned why he was being forced to leave. The situation quickly
11   escalated. The security guards threw Oakley to the floor twice, handcuffed him, and escorted him to
12   police waiting outside the venue, who placed him under arrest.
13           That evening and the next day, Defendants published statements about the incident on the
14   Knicks’ public relations Twitter account. Defendants tweeted that Oakley had been “ejected”
15   because he had “behaved in a highly inappropriate and completely abusive manner.” Am. Compl.
16   ¶ 58. They further tweeted that “[e]verything [Oakley] said since the incident is pure fiction” and
17   that Defendants’ account was “consistent” with “[e]very single statement” from witnesses about
18   Oakley’s “abusive” behavior. Am. Compl. ¶ 62.
19           Two days after the incident, Defendant Dolan appeared on ESPN’s The Michael Kay Show and
20   made similar statements: Oakley “has a problem with anger. He’s both physically and verbally
21   abusive. He may have a problem with alcohol, we don’t know, right.” Am. Compl. ¶ 69; Oakley v.
22   Dolan, No. 17-CV-6903 (RJS), 2020 WL 818920, at *2 (S.D.N.Y. Feb. 19, 2020) (quoting video of
23   show that was incorporated by reference into the amended complaint). Dolan claimed that Oakley
24   had arrived to the game “impaired” and was “drink[ing] beforehand,” and then proceeded to
25   “abuse[]” the “security people,” the “service people,” and other staff in a manner “with racial
26   overtones, sexual overtones.” Am. Compl. ¶¶ 69, 72.




      4Unless otherwise noted, in quotations from caselaw, this Order omits all alterations, brackets, citations,
     emphases and internal quotation marks.


                                                            3
 1           I. Defamation
 2           Oakley asserts that Defendants defamed him both by “falsely accusing him of being an
 3   alcoholic” and “of having committed the serious crime of assault against members of the public” in
 4   the Knicks’ tweets and Dolan’s interview. Am. Compl. ¶¶ 97, 103. For substantially the same
 5   reasons as were cited by the District Court, we conclude that these claims fail as a matter of law.
 6           Under New York law, defamation comprises both slander (for injurious spoken statements)
 7   and libel (for injurious written statements). Oakley alleges claims for slander against all Defendants
 8   and for libel against only the MSG Defendants. Both types of claims require pleading the same basic
 9   elements: (1) a defamatory statement of fact about the plaintiff; (2) publication to a third party;
10   (3) fault by the defendant; (4) falsity of the statement; and (5) special damages or per se actionability.
11   See Palin v. New York Times Co., 940 F.3d 804, 809 (2d Cir. 2019) (libel); Sleepy’s LLC v. Select Comfort
12   Wholesale Corp., 909 F.3d 519, 528 (2d Cir. 2018) (slander).
13           First, regarding Oakley’s theory that Defendants falsely accused Oakley of alcoholism, the
14   amended complaint fails to plead actual malice as required. Because Oakley is a public figure, his
15   complaint satisfies the fault element of defamation only if he plausibly alleges that Defendants acted
16   with “actual malice.” In defamation law, “actual malice” means only “with knowledge that [the
17   challenged statement] was false or with reckless disregard of whether it was false or not.” Palin, 940
18   F.3d at 809.
19           We agree with the District Court that the amended complaint lacks sufficient allegations
20   from which to infer that Defendants knew or recklessly disregarded that their statements about
21   Oakley’s drinking were false. For instance, the amended complaint bases the alcoholism theory of
22   defamation on alleged statements by Dolan that witnesses at the Garden claimed Oakley had
23   appeared to be impaired; that Oakley said on television that he had been drinking before the
24   incident; and that Dolan questioned on ESPN whether Oakley might “have a problem,”
25   commenting further, “we don’t know, right.” Am. Compl. ¶ 69; Oakley, 2020 WL 818920, at *2
26   (quoting video incorporated by reference). The Knicks’ tweets also stated ambiguously that Oakley
27   might need “help.” Am. Compl. ¶ 58. To the extent that such statements can be deemed false, the
28   amended complaint contains insufficient allegations that Defendants knew or recklessly disregarded
29   that they were false, as is necessary to establish actual malice. See Palin, 940 F.3d at 810 (“When
30   actual malice in making a defamatory statement is at issue, the critical question is the state of mind of
31   those responsible for the publication.”) (emphasis added).



                                                          4
 1           Second, regarding Defendants’ alleged false accusations of assault, we endorse the District
 2   Court’s ruling that the amended complaint does not adequately plead that these statements are per se
 3   actionable or resulted in special damages. Oakley bases this “assault” theory on Defendants’
 4   numerous statements that during the incident he acted “abusive[ly]” toward the public, security, and
 5   staff at MSG, and that those “abusive” actions eventually led to his arrest.
 6           As the District Court explained, only four types of statements are per se actionable under
 7   New York law: those that “imput[e] unchastity to a woman,” assert that a plaintiff has a “loathsome
 8   disease,” tend to injure him in his profession, or charge a plaintiff with a serious crime. Liberman v.
 9   Gelstein, 590 N.Y.S.2d 857, 860 (1992). The statements complained of here fall into none of these
10   categories. Plainly, they do not concern chastity. Nor do they concern a “loathsome disease,” a
11   traditional common law category limited to “venereal” or “communicable diseases” that are
12   “lingering and chronic” and that impel others to avoid contact with the disease “carrier.” See
13   Restatement (Second) of Torts § 572 (noting that “decided cases have not gone beyond these
14   diseases,” including syphilis, gonorrhea, or leprosy).
15           The amended complaint also fails to allege that the statements injured Oakley in his trade, as
16   it does not identify what Oakley’s cognizable trade is. Although Oakley argues the statements led an
17   addiction clinic to cancel a scheduled paid appearance, Oakley does not allege that these occasional
18   appearances are his trade. He simply alleges that he is a former professional athlete. The
19   complained-of charges of abusive behavior bear only on his general character and not on his ability
20   to perform any job. See Liberman, 590 N.Y.S.2d at 861 (an injury-to-trade statement must do more
21   than impugn a plaintiff’s general “character or qualities,” rather, it must specifically impair the
22   “conduct of [his] business” or “a matter of significance” in his trade).
23           Finally, the statements fail to portray Oakley as having committed a serious crime. See id.
24   (“[T]he law distinguishes between serious and relatively minor offenses, and only statements
25   regarding the former are [per se] actionable.”). As the District Court found, the statements do not
26   support an inference that Oakley’s actions amounted to criminal assault. See Oakley, 2020 WL
27   818920, at *7 (“[Defendants’] statements that Oakley was ‘abusive’ . . . do not give rise to the
28   implication that Oakley committed [criminal] assault.”). While some of the statements reference his
29   arrest, they also suggest that the only consequence for the incident should be a focus on Oakley’s
30   well-being, not any of the legal consequences that usually attend a serious crime. See Am. Compl. ¶
31   58 (quoting Defendants’ tweet that Oakley was “being arrested by the New York City Police



                                                         5
 1   Department. He was a great Knick and we hope he gets some help soon”); Am. Compl. ¶ 69
 2   (quoting Dolan’s statement, “When you have issues like this, the first step for anybody is to ask for
 3   help”).
 4             In the absence of per se actionability, Oakley must instead plead that the statements resulted
 5   in special damages, or “actual losses” that were specifically and “causally related to the alleged
 6   tortious act.” L.W.C. Agency v. St. Paul Fire & Marine Ins. Co., 125 509 N.Y.S.2d 97, 97 (2d Dep’t
 7   1986). The amended complaint fails to propose or support any such theory. At most, it alleges that
 8   the addiction clinic canceled Oakley’s paid appearance, because some statements portrayed him as
 9   “an alcoholic” who would not be “appropriate” for the clinic’s patients to meet. Am. Compl. ¶ 93.
10   Such an allegation is tied to Oakley’s theory about Defendants’ false accusations about his
11   alcoholism, not about his alleged commission of assault.
12             As no more than these conclusions are necessary to determine that Oakley’s defamation
13   allegations fail to state a claim under New York law, we go no further. We accordingly affirm the
14   District Court’s dismissal of these claims.

15             II. Denial of Public Accommodation
16             Oakley alleges in the alternative that Defendants violated the ADA and NYSHRL by
17   “denying him access to the Garden based on their perception that he suffers from alcoholism,” a
18   protected disability. Am. Compl. ¶¶ 141, 146. To successfully plead this claim under either statute a
19   plaintiff must allege “(1) that she is disabled . . . ; (2) that defendants own, lease, or operate a place of
20   public accommodation; and (3) that defendants discriminated against her by denying her a full and
21   equal opportunity to enjoy” the public accommodation. Camarillo v. Carrols Corp., 518 F.3d 153, 156
22   (2d Cir. 2008); Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d 113, 117 n.1 (2d Cir. 2004) (“New
23   York State disability discrimination claims are governed by the same legal standards as federal ADA
24   claims.”).
25             As the District Court correctly held, the amended complaint fails to plead plausibly that
26   Defendants acted against Oakley as a result of his perceived alcoholism, as opposed to his alleged
27   inebriation at that time and the resulting disruption. See Klaper v. Cypress Hills Cemetery, 593 F. App’x 89,
28   90 (2d Cir. 2015) (rejecting discrimination claim where defendant’s actions could be explained as
29   reaction to plaintiff’s inability to work, as opposed to plaintiff’s alcoholism). At most, the amended
30   complaint alleges that Dolan speculated after the fact that Oakley had a problem with alcohol. But
31   Dolan’s statements (as alleged in the amended complaint) described that, at the time of the incident


                                                           6
 1   itself, staff were concerned that Oakley appeared “impaired” because he had been drinking right
 2   “beforehand.” Am. Compl. ¶ 69. These allegations fail to show that, in removing him from the
 3   Garden that evening, Defendants believed, let alone discriminated against him because they
 4   believed, that Oakley was an alcoholic.

 5           III. False Imprisonment
 6           Finally, Oakley seeks reinstatement of his false imprisonment claim, but only to the extent
 7   that the public accommodation claim is reinstated. This is because, for the public accommodation
 8   claim to be viable, Oakley must allege that Defendants’ “confinement” of him was not “privileged.”
 9   McGowan v. United States, 825 F.3d 118, 126 (2d Cir. 2016). Oakley’s theory is that the security guards’
10   detention of him was not privileged when Defendants acted for unlawful discriminatory reasons
11   (that is, on the basis of his alcoholism), in violation of the ADA and NYSHRL. Because we affirm
12   the dismissal of those claims, we also affirm the dismissal of Oakley’s false imprisonment claim.
13                                                    * * *
14           For the foregoing reasons, the District Court’s judgment is AFFIRMED in part by this
15   Order, and REVERSED in part and the case REMANDED as set forth in the accompanying
16   Opinion.
17

18                                                            FOR THE COURT:
19                                                            Catherine O’Hagan Wolfe, Clerk of Court




                                                        7